Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended drawings, specification, and claims, as well as the Applicant’s arguments regarding the specification, all previous objections to the disclosure are hereby withdrawn.
	Upon consideration of the amended claims, it appears that all of the rejections thereto under 35 U.S.C. 112(b) have been addressed and are thus withdrawn, but the amendments have introduced new 112(b) rejections, which will be discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 8 and 9, the claims recite “the measurement apparatus comprises…a laser” and “the measurement apparatus is configured to project a laser,” respectively. Is the laser meant to further limit the optical device and/or the optical projection positively recited in Claim 1 by defining a structure, or is the laser(s) recited in Claims 8 and 9 a separate component from the optical device/projection? Examiner notes that Claim 4 recites that the optical device comprises a laser, so for examination purposes the laser(s) of Claims 8 and 9 will be interpreted as structure(s) further limiting the optical device.
Regarding Claims 9-10 and 18, the claims all recite that the optical projection/laser is projected at “an angle,” which has already been positively recited in the amended Claims 1 and 14, from which the aforementioned claims respectively depend. Are the angles recited in Claims 9, 10, and 18 meant to further limit the angles recited in their respective independent claims, or are these claims meant to recite additional configurations for the projecting of the optical projection/laser?
Claim 11 is rejected by virtue of its dependence upon Claim 10.
Regarding Claim 12, the scope of the limitation “wherein the optical device is configured to project the optical projection in a direction askew of parallel with the first linear section” is unclear. Is this limitation meant to further limit the angle greater than zero degrees relative to 
Regarding Claim 20, the scope of the limitation “a handle” in line 5 is unclear, because it is not clear whether it is meant to refer to the handle recited in Claim 19 or if it is a new limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leclerc (US 2015/0033813) in view of Nobles (US 2017/0095849).
Regarding Claim 1, Leclerc discloses (Figures 1a, 5a, and 7-8) a bender tool measuring system, comprising: a conduit bender (pipe bender 10) comprising: a bender head (head portion 12) comprising a hook (end section 70); and a handle (handle portion 14) coupled to and extending from the bender head, wherein the handle comprises a first set of markings 

    PNG
    media_image1.png
    297
    879
    media_image1.png
    Greyscale

Leclerc Annotated Figure 5b
	Leclerc does not disclose that the optical device is configured to project the optical projection at an angle greater than zero relative to the first linear section, but does state that variations in dimensional relationships including size, shape, and function of the components of the disclosed invention may be made without deviating from the scope ([0046] lines 1-8). Nobles teaches (Figures 6 and 16-19) a bender tool measuring system, comprising: a conduit bender (angle-indicating tube bender 200) comprising a bender head (head 210) and a handle (handle 218) coupled thereto; a bent piece of conduit (conduit 190); and a measurement apparatus (5-laser guideline projection system 240) comprising an optical device (laser devices 240), wherein the optical device is configured to project an optical projection (laser beams 244a-e) at an angle greater than zero degrees relative to its longitudinal axis. The purpose of 
Regarding Claim 2, Leclerc discloses (Figures 6 and 8) the measurement apparatus (laser member 16) comprises an attachment device (magnet 48), and wherein the handle (handle portion 14) comprises a second set of markings (rightmost markings 22), wherein the second set is spaced differently from the first set of markings (different spacings for leftmost markings 22 and rightmost markings 22 is labeled in Figure 6).
Regarding Claim 3, with reference to the aforementioned combination of Leclerc and Nobles, when the combination is made, the angle is such that the optical device (Leclerc Figure 8, laser module 42) is configured to project the optical projection (Nobles Figures 16-17, laser 
Regarding Claim 4, Leclerc discloses (Figure 8) the optical device comprises a laser (laser module 42).
Regarding Claim 5, Leclerc discloses (Figures 3b and 8) the measurement apparatus (laser member 16) is coupled to the bent piece of conduit (pipe 18 with first bend 17) by a magnet (magnet 48).
Regarding Claim 6, Leclerc discloses (Figure 5a) the measurement apparatus (laser member 16) is coupled to a first linear section (see Annotated Figure 5b above) of the bent piece of conduit (pipe 18 with first bend 17) on an underside of the first linear section next to a first bent section (first bend 17) of the bent piece of conduit.
Regarding Claim 7, Leclerc does not disclose that the measurement apparatus is coupled to the bent piece of conduit by a strap; the attachment means disclosed by Leclerc is a magnet. However, Leclerc states that all suitable equivalents for the components of the disclosed invention may be used without deviating from the scope ([0046] lines 10-15). One of ordinary skill in the art would recognize that coupling by a strap is an obvious variant of, and thus a suitable equivalent to, coupling with a magnet, as they both achieve the same result of coupling the measurement apparatus to the bent piece of conduit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement apparatus of the bender tool measuring system disclosed by Leclerc such that it is coupled to the bent piece of conduit by a strap instead of a magnet, in order to achieve the same result.
Regarding Claim 8, Leclerc discloses (Figure 8) the measurement apparatus (laser member 16) comprises: a housing (pen body 32) with a laser (laser module 42), a power source (PC board 50), and a switch (switch 52) configured to provide power to the laser within the housing; an attachment device (magnet 48) configured to couple the housing to the bent piece of conduit (pipe 18 with first bend 17).
Regarding Claim 9, Leclerc discloses (Figures 5a and 8) the measurement apparatus (laser member 16) is configured to project a laser (via laser module 42) at an angle from a first linear section (see Annotated Figure 5b above) of the bent piece of conduit (pipe 18 with first bend 17). Examiner note: the claim as set forth positively recites “an angle,” which is being interpreted as a separate limitation from the angle recited in Claim 1. As the claim does not recite a specific angle or range of angles, the laser member 16 of Leclerc, which is configured to project the laser (shown as a horizontal line in Figure 5a) at an angle of zero degrees relative to the first linear section of pipe 18, meets this limitation of the claim.
Regarding Claim 10, with reference to the aforementioned combination of Leclerc and Nobles, when the combination is made, the optical projection (Nobles Figures 16-17, laser beams 244a-e) is configured to project onto the handle (Leclerc Figure 1a, handle portion 14) at an angle less than ninety degrees. This occurs due to the varying directions in which the laser beams of Nobles are projected.
Regarding Claim 11, Leclerc discloses (Figure 6) the first set of markings (leftmost markings 22) vary in distance between each other along the handle (handle portion 14). Examiner note: the leftmost markings 22 disclosed by Leclerc appear to be spaced at equal intervals, but the claim as set forth does not exclude this configuration. As seen in Figure 6, the 
Regarding Claim 12, Leclerc discloses (Figure 5a) the location of the optical projection (shown as a horizontal line in the figure) on the length of the handle (handle portion 14) indicates the position of the bent piece of conduit (pipe 18 with first bend 17) in relation to the bender head (head portion 12; [0042] lines 1-3: the location of the laser on the markings is inherently indicative of the position of the pipe relative to the head portion). With reference to the aforementioned combination of Leclerc and Nobles, when the combination is made the optical device (Leclerc Figure 8, laser module 42) is configured to project the optical projection (Nobles Figures 16-17, laser beams 244a-e) in a direction askew of parallel with the first linear section. This occurs due to the varying directions in which the laser beams of Nobles are projected.
Regarding Claim 13, Leclerc discloses (Figure 5b) the location of the optical projection on the length of the handle (handle portion 14) indicates an offset distance between a first linear section of the bent piece of conduit and an offset linear section (see Annotated Figure 5b above) of the bent piece of conduit (pipe 18 with first and second bends 17 and 19), wherein the offset linear section is parallel to the first linear section ([0043] lines 4-6).
Regarding Claim 14, Leclerc discloses (Figures 5a and 8) a measurement apparatus (laser member 16) for a bender tool (pipe bender 10), comprising: a housing (pen body 32) comprising: an optical device (laser module 42); and a power source (PC board 50) configured to power the optical device; an attachment device (magnet 48) configured to couple the 
Leclerc does not disclose that the optical device is configured to project the optical projection at an angle greater than zero relative to the first linear section, but does state that variations in dimensional relationships including size, shape, and function of the components of the disclosed invention may be made without deviating from the scope ([0046] lines 1-8). Nobles teaches (Figures 6 and 16-19) a measurement apparatus (5-laser guideline projection system 240) for a bender tool (angle-indicating tube bender 200) comprising an optical device (laser devices 240), wherein the optical device is configured to project an optical projection (laser beams 244a-e) at an angle greater than zero degrees relative to its longitudinal axis. The purpose of projecting multiple laser beams at varying angles, which forms beam pattern 250, is to ensure greater accuracy by providing more markers with which to align the conduit to the correct positioning ([0051] lines 4-16 and [0052] lines 1-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement apparatus for a bender tool disclosed by Leclerc such that the optical device is configured to project the optical projection at an angle greater than zero degrees relative to its longitudinal axis, as taught by Nobles, in order to ensure greater accuracy for the bend location. Examiner note: when the combination of Leclerc and Nobles is made, the laser module 42 of Leclerc is modified such that it projects beam pattern 250 having laser beams 244a-e of Nobles, which results in the optical projection being projected at an angle greater than zero degrees relative to the first linear section of the bent piece of conduit, 
Regarding Claim 15, Leclerc discloses (Figure 5a) the location of the optical projection (shown as a horizontal line in the figure) on the length of the handle (handle portion 14) indicates the position of the bent piece of conduit (pipe 18 with first bend 17) in relation to the bender head (head portion 12; [0042] lines 1-3: the location of the laser on the markings is inherently indicative of the position of the pipe relative to the head portion). With reference to the aforementioned combination of Leclerc and Nobles, when the combination is made the angle is such that the optical device (Leclerc Figure 8, laser module 42) is configured to project the optical projection (Nobles Figures 16-17, laser beams 244a-e) down the handle in a direction away from the bender head. This occurs due to the varying directions in which the laser beams of Nobles are projected.
Regarding Claim 16, Leclerc discloses (Figure 5b) a location of the optical projection on the length of the handle (handle portion 14) indicates an offset distance between a first linear section of the bent piece of conduit and an offset linear section (see Annotated Figure 5b above) of the bent piece of conduit (pipe 18 with first and second bends 17 and 19), wherein the offset linear section is parallel to the first linear section ([0043] lines 4-6).
Regarding Claim 17, Leclerc discloses (Figure 8) the attachment device comprises a magnet (magnet 48) wherein the measurement apparatus (laser member 16) is coupled to the bent piece of conduit (pipe 18 with first bend 17) by the magnet.
Regarding Claim 18, Leclerc discloses (Figures 5a and 8) the optical device comprises a laser (laser module 42), wherein the measurement apparatus (laser member 16) is configured 
Regarding Claim 19, Leclerc discloses (Figures 1a, 5a/b, and 7-8) a method comprising: coupling a measurement apparatus (laser member 16) to a bent piece of conduit (pipe 18 with first bend 17), the bent piece of conduit comprising a first linear section (see Annotated Figure 5b above) and wherein the measurement apparatus comprises an optical device (laser module 42; [0039] lines 1-2); projecting an optical projection from the optical device onto a handle (handle portion 14) of a conduit bender (pipe bender 10; [0041] lines 2-5); sliding the bent piece of conduit along the conduit bender ([0042] lines 1-3); and bending the bent piece of conduit in a second location (second bend 19; [0043] lines 1-3).
Leclerc does not disclose that the optical device is configured to project the optical projection at an angle greater than zero relative to the first linear section, but does state that variations in dimensional relationships including size, shape, and function of the components of the disclosed invention may be made without deviating from the scope ([0046] lines 1-8). Nobles teaches (Figures 6 and 16-19) a method comprising projecting an optical projection (laser beams 244a-e) wherein the optical device is configured to project the optical projection at an angle greater than zero degrees relative to its longitudinal axis. The purpose of projecting 
Regarding Claim 20, Leclerc discloses (Figure 1a and 5b) the location of the optical projection on the length of the handle (handle portion 14) indicates an offset distance between a first linear section of the bent piece of conduit and an offset linear section (see Annotated Figure 5b above) of the bent piece of conduit (pipe 18 with first and second bends 17 and 19), wherein the offset linear section is parallel to the first linear section ([0043] lines 4-6), and wherein the conduit bender (pipe bender 10) comprises a bender head (head portion 12) and a handle (handle portion 14). With reference to the aforementioned combination of Leclerc and Nobles, when the combination is made the angle is such that the optical device (Leclerc Figure 8, laser module 42) is configured to project the optical projection (Nobles Figures 16-17, laser .

Response to Arguments
Applicant’s arguments with respect to Benton no longer anticipating the amended Claim 1 due to the addition of the angle being greater than zero degrees have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725